UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6463


ARON JOHNSON, JR.,

                  Petitioner - Appellant,

             v.

NORA HUNT,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:08-cv-00020-GCM)


Submitted:    October 23, 2008              Decided:     January 8, 2009


Before WILKINSON and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aron Johnson, Jr., Appellant Pro Se. Clarence Joe DelForge, III,
Assistant  Attorney   General,  Raleigh,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aron     Johnson,       Jr.,     seeks      to     appeal      the    district

court’s    order    denying    relief       on   his     28    U.S.C.      § 2254      (2000)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1) (2000).           A certificate of appealability will not

issue     absent    “a     substantial       showing          of    the    denial      of    a

constitutional       right.”         28    U.S.C.       § 2253(c)(2)        (2000).          A

prisoner     satisfies        this        standard       by        demonstrating          that

reasonable       jurists    would     find       that    any       assessment       of      the

constitutional      claims     by    the    district         court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have independently reviewed the record and conclude that Johnson

has not made the requisite showing.

            Accordingly,       we    deny    a    certificate         of   appealability

and dismiss the appeal.             We grant Johnson’s motion to amend his

informal brief and deny his motion to amend to permit discovery.

Finally,    we     dispense    with       oral    argument         because       the     facts




                                            2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3